                                No. 3:15-cr-00037-2
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


                              UNITED STATES OF AMERICA,

                                                                    Plaintiff,

                                               vs.

                                   BENJAMIN BRADLEY,

                                                      Defendant.
______________________________________________________________________________

BENJAMIN BRADLEY’S MOTION AND MEMORANDUM OF LAW IN SUPPORT OF
   MOTION TO STAY THE COURT’S FORFEITURE AND MONEY JUDGMENT
              ORDER PENDING CONCLUSION OF APPEAL


       Defendant Benjamin Bradley, through undersigned counsel, moves this Court to stay its

forfeiture and money judgment order pending the conclusion of his appeal of that order. Bradley

requests this stay for the reasons set forth in the incorporated memorandum of law.

                                                     Respectfully submitted,

                                                     /s/ Melissa M. Salinas
                                                     MELISSA M. SALINAS (MI-P69388)
                                                     University of Michigan Law School
                                                     Federal Appellate Litigation Clinic
                                                     Jeffries Hall, Room 2058
                                                     701 South State Street
                                                     Ann Arbor, MI 48109
                                                     (734) 764-2724
                                                     salinasm@umich.edu

                                                     Counsel for Benjamin Bradley




  Case 3:15-cr-00037 Document 1211 Filed 09/19/19 Page 1 of 6 PageID #: 5031
                                         MEMORANDUM

                                         Procedural History

       In May 2015, Bradley was charged by indictment with conspiracy to possess and distribute

controlled substances in violation of 21 U.S.C. §§ 841(a), 846 and with conspiracy to engage in

money laundering in violation of 18 U.S.C. § 1956. (Dkt. 3, Indictment, PageID# 7.) The

indictment included two allegations seeking forfeiture of Bradley’s real and personal property

under 21 U.S.C. § 853(a)(1), (2) and 18 U.S.C. § 982(a)(1). (Id. at PageID# 11–14.) He pleaded

guilty to both criminal charges, and the Court sentenced him to seventeen years in prison. (Dkt.

919, Sentencing Tr., PageID# 3432.) But he contested the forfeiture allegations and excluded them

from his guilty plea. (Dkt. 1027, Plea Hearing Tr., PageID# 4009, 4013.)

       The government moved for a preliminary order forfeiting Bradley’s real property and some

of his personal property. (Dkt. 858, Mtn. for Forfeiture, PageID # 2751–53.) The real property at

issue included Bradley’s home, 45669 Harmony Lane, where his wife and three children reside.

(Dkt. 958, Response to Mtn. for Forfeiture, PageID# 3714.) The government also moved for a

$1,000,000 money judgment against Bradley, purportedly under 21 U.S.C. § 853(p). (Dkt. 861,

Mtn. for Money Judg., PageID# 2795–96.) The Court ultimately granted the government’s motions

for forfeiture and the money judgment.

       Bradley raised several challenges to the forfeiture and money judgment orders on appeal,

including that § 853 does not permit joint-and-several liability and that the Sixth Amendment bars

the Court from imposing criminal forfeiture without a supporting admission or jury finding. (Dkt.

1125-1, Appellant’s Opening Br., PageID# 4479, 4495.) The Court of Appeals vacated the

forfeiture and money judgment orders on the former ground, remanding for another full forfeiture

hearing. United States v. Bradley, 897 F.3d 779, 784 (6th Cir. 2018). The Court of Appeals further




                                    2
  Case 3:15-cr-00037 Document 1211 Filed 09/19/19 Page 2 of 6 PageID #: 5032
invited the parties, on remand, to address the constitutionality of criminal forfeiture absent jury

findings, calling the question “unanswered . . . in this circuit.” Id.

        On remand, Bradley argued that the Sixth Amendment bars the Court from making factual

findings to support a contested criminal forfeiture order and that 21 U.S.C. § 853 does not

authorize a money judgment. (Dkt. 1125, Mtn. to Dismiss, PageID# 4438, 4449.) The Court denied

Bradley’s motion and initially limited the scope of the evidentiary hearing to determining the

appropriate amount for a money judgment. (Dkt. 1154, Memorandum, PageID# 4623.) The Court

then reconsidered and extended the hearing’s scope to encompass the cash and real property

forfeitures, but it denied Bradley’s motion to convene a jury to decide the forfeiture issues. (Dkt.

1163, Order, PageID# 4645–46.) Following the hearing and post-hearing briefing, the Court again

granted the government a $1,000,000 money judgment against Bradley and ordered Bradley’s

property forfeited. (Dkt. 1203, Order, PageID# 4956–57.) Bradley timely filed a notice of appeal.

(Dkt. 1208, Notice of Appeal, PageID# 5003.)

                                              Argument

        The Court should stay the forfeiture and money judgment orders during Bradley’s appeal

because he has a chance of success, executing the orders now would irreparably harm him, and

there are no contravening government interests. Federal Rule of Criminal Procedure 32.2(d)

provides in relevant part:

        If a defendant appeals from a conviction or an order of forfeiture, the court may
        stay the order of forfeiture on terms appropriate to ensure that the property remains
        available pending appellate review.

The decision whether to issue a stay lies in the sound discretion of the court. See United States v.

Hill, 167 F.3d 1055, 1074 (6th Cir. 1999). Several courts, including this Court, have used four

factors to determine whether to grant such a stay: “the likelihood of success on appeal, whether

the forfeited asset is likely to depreciate over time, the forfeited asset’s intrinsic value to the


                                    3
  Case 3:15-cr-00037 Document 1211 Filed 09/19/19 Page 3 of 6 PageID #: 5033
defendant, and the expense of maintaining the forfeited property.” United States v. Randolph, No.

3:11-cr-00082-3, Dkt. 1554, Memorandum & Order, PageID# 9605 (M.D. Tenn. Oct. 30, 2013)

(citing United States v. Peters, 784 F. Supp. 2d 234, 235 (W.D.N.Y. 2011)).

       In this case, each of the four factors weighs in favor of a granting a stay. First, there is

“some likelihood [Bradley] might prevail on one or more of his arguments.” Randolph, Dkt. 1554,

Memorandum & Order, PageID# 9606. The fact that “reasonable minds could differ” on an issue

on appeal, so that it “is not disingenuous or frivolous,” also “tips in favor of a stay.” Peters, 784

F. Supp. 2d at 235. On Bradley’s first appeal, the Court of Appeals invited the parties to address

on remand whether the Sixth Amendment requires a jury finding to support a criminal forfeiture

order, an “unanswered question” in the Sixth Circuit. Bradley, 897 F.3d at 784. Also, reasonable

minds can disagree—and two federal appellate panels have—as to whether 21 U.S.C. § 853

authorizes money judgments. See, e.g., United States v. Voigt, 89 F.3d 1050, 1085–86 (3d Cir.

1996) (holding that cases authorizing money judgments cannot be relied on after the enactment of

§ 853(p) in 1986), not followed as dicta by United States v. Stewart, 185 F.3d 112, 129–30 (3d Cir.

1999). And although this Court ruled that “proceeds” as used in § 853(a) should be interpreted as

gross rather than net proceeds, the Court expressed that “the Sixth Circuit may conclude

otherwise” on appeal. (Dkt. 1202, Memorandum, PageID# 4939.) Because there are genuine issues

on appeal on which reasonable minds may disagree, this case is far from “disingenuous or

frivolous,” tipping the scale toward granting a stay. Peters, 784 F. Supp. 2d at 235.

       Second, when a defendant’s family “adequately maintain[s]” the defendant’s property, the

value of that property will likely not depreciate over time. Randolph, Dkt. 1554, Memorandum &

Order, PageID# 9606. Here, like in Randolph, Bradley’s family maintains his real properties. (See

PSR ¶ 69 n.5 (noting that the Bradleys held rental properties in June 2017).) Indeed, instead of




                                    4
  Case 3:15-cr-00037 Document 1211 Filed 09/19/19 Page 4 of 6 PageID #: 5034
depreciating, those properties have each increased in value over the last five years. 1 Thus, the

properties are unlikely to depreciate, so the second factor weighs in favor of a stay.

        Third, the “unavailability of substitutes” for property subject to forfeiture and a showing

of “irreparable harm” from execution of forfeiture imply the property’s intrinsic value to the

defendant. United States v. Riedl, 214 F. Supp. 2d 1079, 1082–83 (D. Haw. 2001). Here, the real

property subject to forfeiture has intrinsic value to Bradley. Bradley’s wife, Kareema, and their

three children, ages 7, 12, and 13, currently live at 45669 Harmony Lane. The Bradleys mainta in

and rent the other properties, which lets Kareema pay the bills for her and her children. (See PSR

¶ 69 n.5.) The children attend the local school, and if the properties were seized, Kareema and her

children would lose their family home. Because Bradley’s family would suffer irreparable harm

from an execution of forfeiture and there are no available substitutes for the properties, the

properties’ intrinsic value to Bradley weighs for granting a stay.

        Last, “the defendant’s family[’s] willing[ness] to incur the expense of maintaining the

forfeited property” weighs in favor of a stay. Randolph, Dkt. 1554, Memorandum & Order,

PageID# 9606. In Bradley’s case, as discussed above, his family would bear the expenses of

maintaining the property during the appeal, not the government. Thus, as in Randolph, this fact

weighs for a stay.




1The value of 45669 Harmony Lane increased from approximately $220,000 to $420,000 between
September 2014 and September 2019. https://www.zillow.com/homedetails/45669-Harmony- Ln-
Van-Buren-Twp-MI-48111/ 88623449 _zpid. Likewise, 15355 Ohio Street’s value increased from
$17,300 to $33,200 in the same period. https://www.zillow.com/homedetails/15355-Ohio- St-
Detroit-MI-48238/88350033_zpid. The value of 16616 Lesure Street increased from $23,400 to
$29,100 in that period. https://www.zillow.com/homedetails/16617-Lesure-St-Detroit- MI-
48235/88708840_zpid. And 14427 Curtis Street’s value increased from $13,100 to $27,000.
https://www.zillow.com/homedetails/14427-Curtis-St-Detroit-MI-48235/88327985_zpid.



                                      5
    Case 3:15-cr-00037 Document 1211 Filed 09/19/19 Page 5 of 6 PageID #: 5035
        Because all four factors point toward staying the forfeiture order, the Court should use its

discretion to issue a stay while Bradley’s case is on appeal. The Court should stay the money

judgment because there is some likelihood that Bradley’s challenge to the order will succeed.

Moreover, if the Court stays only the forfeiture but not the money judgment order, the governme nt

could try to seize Bradley’s properties to satisfy the money judgment, effectively nullifying a stay

of the forfeiture order.

                                            Conclusion

        For the reasons above, Bradley respectfully requests that this Court grant his motion to

stay the forfeiture and money judgment orders pending his appeal.



                                                      Respectfully submitted,

                                                      /s/ Melissa M. Salinas
                                                      MELISSA M. SALINAS (MI-P69388)
                                                      University of Michigan Law School
                                                      Federal Appellate Litigation Clinic
                                                      Jeffries Hall, Room 2058
                                                      701 South State Street
                                                      Ann Arbor, MI 48109
                                                      (734) 764-2724
                                                      salinasm@umich.edu

                                                      Counsel for Benjamin Bradley


                                 CERTIFICATE OF SERVICE

        I hereby certify that this motion and memorandum of law was filed on September 19, 2019,
using the Court’s ECF system, which will send notice of this filing to all counsel of record
indicated on the electronic receipt.

                                                      /s/ Melissa M. Salinas
                                                      MELISSA M. SALINAS (MI-P69388)
                                                      University of Michigan Law School
                                                      Federal Appellate Litigation Clinic




                                    6
  Case 3:15-cr-00037 Document 1211 Filed 09/19/19 Page 6 of 6 PageID #: 5036
